 



EXHIBIT 10.2

GENERAL RELEASE AGREEMENT

This General Release Agreement (“Agreement”) is entered into between Thomas
Keith McLaughlin (“McLaughlin”) and Countrywide Financial Corporation (“CFC”).
In consideration of the mutual benefits to be derived from this Agreement, CFC
and McLaughlin hereby agree as follows:

     1. Termination of Employment. (a) McLaughlin shall continue in CFC’s
employment through March 31, 2005. Effective as of the close of business on
March 31, 2005, the terms of the Employment Agreement by and between McLaughlin
and the Company will terminate and all obligations of McLaughlin and the Company
thereunder shall terminate, except the Indemnity provisions of Section 7 of such
Employment Agreement shall survive with respect to the periods prior to the
termination of McLaughlin’s employment. McLaughlin shall be entitled to receive
any accrued but unpaid compensation or benefits, including without limitation,
reimbursable expenses and accrued vacation on the date of termination. From
April 1, 2005 to April 1, 2007, McLaughlin shall be a Consultant to CFC, the
terms of which will be set forth in a Consulting Agreement (“CA”) attached
hereto as Exhibit “A,” and is incorporated herein by reference. McLaughlin will
also be granted status with CFC which will entitle him to receive medical,
dental and vision benefits and to maintain the vesting of his currently held
unvested stock options for the term of the CA. The parties hereby acknowledge
and agree that the consulting fees provided under the CA, the continued
entitlement to receive medical, dental and vision benefits and the right to
continue the vesting of his currently held unvested stock options for the term
of the CA are material inducements for

1



--------------------------------------------------------------------------------



 



McLaughlin to enter into this Agreement and the failure to provide either the
consulting fees, such benefits or continued vesting will constitute a material
breach of this Agreement that will result in the terms of McLaughlin’s release
in Section 5 being null and void: provided, however, that McLaughlin shall first
give CFC fifteen (15) days written notice of any alleged material breach (which
notice shall detail the specifics of the claimed breach) and CFC shall have
fifteen (15) days to cure said material breach. McLaughlin shall not be entitled
to any benefits under CFC’s general or executive benefit programs except as
specifically set forth in the CA.

     2. Other Compensation. Additionally, effective March 31, 2005, McLaughlin’s
note receivable for the North Ranch Country Club held by CFC will be forgiven;
McLaughlin will assume any ongoing membership dues and assessments.

     3. Non-solicitation. McLaughlin shall be subject to a non-solicitation
covenant as set forth in the CA attached hereto as Exhibit “A.”

     4. No Complaints, Charges or Lawsuits. McLaughlin represents that he has
not filed any complaints or charges or lawsuits against CFC or others released
by this Agreement with any governmental agency, arbitration organization or
court, and that he will not do so at any time hereafter based upon any matter
released in this Agreement. This shall not limit McLaughlin from pursuing claims
for the sole purpose of enforcing his rights under this Agreement or the CA.

     5. Mutual Releases. The parties hereby enter into the following releases:

          (a) McLaughlin’s Release of Company. In consideration for entering
into the CA and for the other compensation described in this Agreement, except
for the rights and obligations created by this Agreement and the specific
exceptions described herein,

2



--------------------------------------------------------------------------------



 



McLaughlin hereby releases, acquits and forever discharges CFC, its
subsidiaries, and any other affiliated entities and/or successors, assigns,
partners, and any other current or former employees, agents, directors,
officers, trustees, stockholders, attorneys and insurers (“Released Parties”)
from any claims, expenses, debts, demands, costs, contracts, liabilities,
obligations, actions and causes of action of every nature, whether known or
unknown, whether in law or in equity, which he had or has or may claim to have
by reason of any and all matters from the beginning of time to the present,
including any and all rights and claims the McLaughlin may have for alleged age
discrimination arising under the Age Discrimination in Employment Act of 1967,
as amended, or any other federal, state or local law relating to age
discrimination. This Agreement does not waive or release any rights or claims
that McLaughlin may have: (i) which arise after the date McLaughlin signs this
Agreement; (ii) for a breach of the provisions of this Agreement or the CA;
(iii) under the Employee Retirement Income Security Act of 1974, as amended
(ERISA) or under the terms of any Company benefit plan; (iv) any claim for
indemnification under the terms of any indemnification agreement or provision
applicable to McLaughlin by reason of the fact that he is or was serving as an
employee, officer, director or consultant of or to the Company or any subsidiary
or affiliate; or any claim for coverage under the terms of any directors and
officers liability insurance coverage maintained by the Company applicable to
McLaughlin by reason of the fact that he is or was serving as an employee,
officer, director or consultant of or to the Company or any subsidiary or
affiliate.

          (b) Company’s Release of McLaughlin. In exchange for the mutual
obligations set forth herein and except for the rights and obligations created
by this

3



--------------------------------------------------------------------------------



 



Agreement and the specific exceptions described herein, CFC, its subsidiaries,
and any other affiliated entities and/or successors, assigns, partners, and any
other current or former employees, agents, directors, officers, trustees,
stockholders, attorneys and insurers (“CFC Parties”) hereby release, acquit and
forever discharge McLaughlin from any claims, expenses, debts, demands, costs,
contracts, liabilities, obligations, actions and causes of action of every
nature, whether known or unknown, whether in law or in equity, which the CFC
Parties or any of them had or has or may claim to have by reason of any and all
matters from the beginning of time to the present. This Agreement does not waive
or release any rights or claims that the CFC Parties may have: (i) which arise
after the date McLaughlin signs this Agreement; (ii) for a breach of the
provisions of this Agreement or the CA; (iii) for any willful or intentional act
which is committed in bad faith or without reasonable belief that such act was
in the best interests of the Company or its shareholders; or (iv) for any act of
theft or embezzlement from CFC; or, for any willful violation of securities law.

     6. Release of Unknown and Unsuspected Claims. For the purposes of effecting
a complete settlement of all claims which McLaughlin may have or claim to have
against the Released Parties or the CFC Parties may have against McLaughlin,
McLaughlin and the CFC Parties waive and release any and all claims within the
scope of this Agreement, including claims which are unknown and unsuspected as
of this time. McLaughlin and the Company on behalf of the CFC Parties
acknowledge that they understand California Civil Code section 1542 which
provides as follows:

4



--------------------------------------------------------------------------------



 



A general release does not extend to claims, which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

     7. Liability Denied. Nothing contained herein should be construed as an
admission by any party of any liability of any kind with respect thereto. All
such liability is expressly denied.

     8. Parties’ Full Understanding. Each party represents and warrants that
each party has had the opportunity to discuss this Agreement with an attorney,
that each party has carefully read and understands each provision hereof and
that each party is entering into this Agreement voluntarily.

     9. Confidentiality/Inquiries. McLaughlin agrees not to disclose to, or
discuss with any person (except his family members, legal counsel, auditors or
accountants) any of the terms, content and existence of the Agreement, including
the negotiations leading to this Agreement, except as may be required by
subpoena or to effectuate the terms of this Agreement, or as necessary to advise
a prospective employer of his obligations under the CA.

     10. Confidential Information. McLaughlin’s specific obligations to maintain
the confidentiality of information is set forth in the CA.

     11. Arbitration. The parties acknowledge that they have previously entered
into a Mutual Agreement to Arbitrate Claims (the “Arbitration Agreement”)
attached hereto as Exhibit B. The parties hereby incorporate herein by reference
the terms of the Arbitration Agreement. Any dispute arising regarding this
Agreement and/or any other

5



--------------------------------------------------------------------------------



 



matter covered by the Arbitration Agreement shall be subject to binding
arbitration pursuant to the terms of the Arbitration Agreement, except as
expressly provided herein.

     12. Sole Agreement. This Agreement, the CA, the Indemnification Agreement
and the Arbitration Agreement are the only, entire and complete agreements of
the parties relating in any way to the subject matter hereof. No statements,
promises or representations have been made by any party to any other, or relied
upon, and no consideration has been offered, promised, expected or held out
other than as expressly provided herein, provided only that the release of
claims in any prior agreement or release shall remain in full force and effect.

     13. Attorneys’ Fees. Should any legal action, including arbitration, be
filed by either party as a result of the breach of this Agreement, the
prevailing party in such action shall be entitled to full reimbursement of its
attorneys’ fees, costs and expenses incurred in such action.

     14. Severability. Should any provision of this Agreement be declared or
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall not be deemed to be a part of this
Agreement.

     15. Withholding. Any compensation, including perquisites, which McLaughlin
receives from CFC in connection with his prior employment is subject to
withholding for Federal, state and local taxation, and other authorized
deductions. McLaughlin understands that CFC may or may not withhold these taxes,
and that he is solely responsible for the payment of taxes due on the
compensation, including perquisites, which he will receive under this Agreement.

6



--------------------------------------------------------------------------------



 



     16. Rescission of Age Claims. McLaughlin acknowledges that he has been
advised to seek the advice of legal counsel before signing this Agreement. He
further acknowledges that he has had as much time as necessary to review this
Agreement and to decide whether to enter into it. He further understands that he
could have at least twenty-one (21) days to make this decision, if he so
desired. Lastly, he understands that within seven days of his execution of this
Agreement, he can rescind this release of any and all rights and/or claims he
has for alleged age discrimination under the Age Discrimination in Employment
Act of 1967 by notifying the Chief Legal Officer. Should McLaughlin elect to
rescind this release, his employment shall terminate on the date of rescission,
and the CA shall be null and void.

     17. Survival of Indemnification and D&O Insurance Coverage.

          (a) Insurance. To the extent that the Company maintains any errors and
omissions or other liability insurance covering officers and directors
(“Insurance”), McLaughlin shall continue to be covered under such policy or
policies for the periods that he is or was serving as an employee, officer,
director or consultant of or to the Company or any subsidiary or affiliate in
accordance with the terms of such Insurance. Such Insurance in effect as of the
date of this Agreement, is current, valid and in effect as of the date hereof
and the Company is not aware of any intention or reason on the part of the
carrier or the Company to terminate the policy or of any material default under
the policy. If necessary to continue the coverage for McLaughlin, the Company
agrees to obtain any rider or tail coverage that may be required to keep such
coverage in effect . However, nothing herein shall in any way require the
Company to continue to maintain any Insurance; provided, that the Company shall
provide to McLaughlin notice of any

7



--------------------------------------------------------------------------------



 



material modification (including a copy of such modification) or termination of
Insurance.

          (b) Indemnification. Notwithstanding any provisions of this Agreement
to the contrary, the terms of any indemnification agreement or provision
applicable to McLaughlin by reason of the fact that he is or was serving as an
employee, officer, director or consultant of or to the Company or any subsidiary
or affiliate shall survive his termination of employment and any expiration or
termination of this Agreement or the CA.

     18. Certain Tax Matters. Anything to the contrary herein notwithstanding,
all benefits or payments provided by the Company to McLaughlin that would be
deemed to constitute “deferred compensation” under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), whether pursuant to this
Agreement or otherwise, are intended to comply with Section 409A and, in the
event that any such benefit or payment is deemed to not comply with
Section 409A, the Company and McLaughlin agree to renegotiate in good faith any
such benefit or payment so that either (i) Section 409A would not apply or
(ii) compliance with Section 409A would be achieved. To the extent McLaughlin is
considered a “key employee” as that term is defined in Section 416(i) of the
Code (without regard to paragraph (5) thereof) who pursuant to
Section 409A(a)(2)(B)(i) of the Code is subject to restrictions on the
distribution of nonqualified deferred compensation before the date that is six
months after the date of separation from service (or, if earlier the date of
McLaughlin’s death), the parties shall negotiate to amend the relevant agreement
on or before December 31, 2005 to provide either: (i) the amount of deferred
compensation shall be paid in a lump sum not later than

8



--------------------------------------------------------------------------------



 



2-1/2 months after the end of the taxable year of McLaughlin or the Company
(whichever ends later) in which the right to such payments become legally
enforceable obligations, or (ii) any deferred compensation benefits otherwise
payable prior to such date shall not be paid until the date that is six months
after the date of separation from service, at which time the aggregate amount of
the delayed installments shall be paid in a lump sum.

     18. Advice of Counsel. McLaughlin acknowledges that he has been advised to
seek independent legal counsel for advice regarding the effect of the terms and
provisions hereof, and has obtained such advice of independent legal counsel.

          IN WITNESS WHEREOF, the parties have executed this instrument on the
dates indicated below.

                  DATED                March 24, 2005   EMPLOYEE    
 
               
 
                        /s/ Thomas Keith McLaughlin                          
Thomas Keith McLaughlin    
 
               
 
                DATED:                March 24, 2005               COUNTRYWIDE
FINANCIAL CORPORATION    
 
               
ATTEST:
               
 
               

      By: /s/ Leora Goren    

             
Secretary
                        Title: Senior Managing Director, Chief            
          Human Resources Officer    

9